

116 HR 2396 IH: Full Utilization of the Harbor Maintenance Trust Fund Act
U.S. House of Representatives
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2396IN THE HOUSE OF REPRESENTATIVESApril 30, 2019Mr. DeFazio introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the use of funds in the Harbor Maintenance Trust Fund for the purposes for which the
			 funds were collected and to ensure that funds credited to the Harbor
			 Maintenance Trust Fund are used to support navigation, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Full Utilization of the Harbor Maintenance Trust Fund Act. 2.Use of Harbor Maintenance Trust Fund to support navigationSection 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238) is amended—
 (1)in the section heading, by striking Authorization of appropriations and inserting Funding for navigation; and (2)by adding at the end the following:
				
 (g)Adjustments to discretionary spending limitsAmounts made available from the Harbor Maintenance Trust Fund under this section or section 9505 of the Internal Revenue Code of 1986 shall be made available in accordance with section 251(b)(2)(G) of the Balanced Budget and Emergency Deficit Control Act of 1985..
 3.Annual report to CongressSection 330 of the Water Resources Development Act of 1992 (26 U.S.C. 9505 note; 106 Stat. 4851) is amended—
 (1)in subsection (a)— (A)by striking and annually thereafter, and inserting and annually thereafter concurrent with the submission of the President’s annual budget request to Congress,; and
 (B)by striking Public Works and Transportation and inserting Transportation and Infrastructure; and (2)in subsection (b)(1) by adding at the end the following:
				
 (D)A description of the expected expenditures from the trust fund to meet the needs of navigation for the fiscal year of the budget request..
 4.Harbor Maintenance Trust Fund discretionary spending limit adjustmentSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following:
			
				(G)Harbor Maintenance Trust Fund
 (i)In generalIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an amount for harbor maintenance activities, then the adjustments for that fiscal year shall be the total of such amount in that Act for such purpose for that fiscal year, but may not exceed the total amount within the Harbor Maintenance Trust Fund under subsection (a) of section 9505 of the Internal Revenue Code of 1986 on the last day of the fiscal year that is two years prior to that fiscal year.
 (ii)LimitationThe adjustment under clause (i) with respect to an amount made available for harbor maintenance activities may only be made if such amount—
 (I)is derived solely from funds in such Trust Fund; and (II)is made available for expenditures described under subsection (c) of such section 9505..
		